Citation Nr: 0213252	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  95-18 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES


1.  Entitlement to service connection for chronic iritis.  

2.  Entitlement to service connection for left foot cyst.  

3.  Entitlement to the assignment of an initial rating in 
excess of 10 percent for sinusitis with maxillary cysts and 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from June 1987 to October 
1987 and from July 1989 to July 1994.  

This appeal arises from a April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2001).

The veteran filed his original claim in August 1994.  He 
requested service connection for chronic sinusitis, maxillary 
sinus crusts, a right ankle fracture, chronic headaches, 
chronic iritis, a left foot ganglion cyst and a bilateral 
knee disorder.  

In April 1995, the RO granted service connection for 
sinusitis with maxillary cysts and headaches, residuals of a 
fracture of the right ankle and bilateral patellofemoral 
syndrome.  A 10 percent rating was assigned for sinusitis and 
noncompensable ratings were assigned for patellofemoral 
syndrome of the right and left knees and for residuals of a 
fracture of the right ankle.  The RO found the claims for 
service connection for chronic iritis and a ganglion cyst of 
the left foot to be not well grounded.  The veteran filed a 
notice of disagreement with the April RO rating decision in 
May 1995.  The RO issued a statement of the case in May 1995.  
In June 1995, the veteran submitted his substantive appeal as 
to the issues of a compensable rating for sinusitis and 
service connection for iritis and a left foot cyst only.  


FINDINGS OF FACT

1.  Iritis was diagnosed and treated in service.  A current 
diagnosis of iritis is not shown.  

2.  A ganglion cyst of the left foot was diagnosed in 
service.  A current diagnosis of a ganglion cyst of the left 
foot is not shown.  

3.  The veteran's sinusitis produces three nonincapacitating 
episodes a year which require antibiotic treatment of less 
than four to six weeks.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for iritis 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).  

2.  The criteria for a grant of service connection for a 
ganglion cyst of the left foot have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).  

3.  The criteria for an initial rating in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.97, Diagnostic Code 6510-6514 (1996); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6511, 6513, 6522 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

In May 1994, the veteran was referred for a eye examination 
because of complaints of seeing a black spot when he glanced 
to his left.  Iritis was diagnosed.  

During service, the veteran was treated for sinusitis on 
numerous occasions.  Sinusitis was diagnosed and treated in 
February 1992, June 1992, July 1992, August 1992, December 
1992, February 1993 and May 1994.  An otolaryngology consult 
in June 1992 reveled possible mucoid retention with frequent 
sinusitis and pneumonia and frontal headaches.  A computed 
tomography (CT) scan of the sinuses revealed a two centimeter 
polyp versus retention cyst in the right maxillary sinus with 
a smaller tissue lesion in the left maxillary sinus.  August 
1992 examination revealed whitish thick discharge.  In 
February 1992, the veteran had nasal congestion that was 
clear/green.  In May 1994, sinus x-rays revealed a large 
right and a small left mucous retention cyst.  

April 1993 service medical records reveal the veteran injured 
his left foot.  There was pain and a two centimeter nodule in 
the left radial distal stylus.  An orthopedic consult was 
ordered.  The x-rays of the left foot revealed routine views 
of the right foot demonstrated no fracture, dislocation, bony 
or soft tissue abnormality.  The orthopedic evaluation of the 
dorsum of the left foot revealed a larger polyp or nodule on 
the dorsum that was probably a ganglion cyst.  July 1993 
records noted a resolving ganglion cyst of the left foot

The veteran was examined prior to separation from the service 
in May 1994.  Evaluation of the sinuses was normal.  No 
abnormality of the lower extremities was noted.  The eyes 
were also found to be normal.  In the summary of defects it 
was indicated that the veteran had recurrent sinusitis with a 
mucous retention cyst, a history of headaches associated with 
chronic sinusitis was also noted.  A left eye infection was 
noted to be under treatment.  

A VA examination was performed in September 1994.  The 
veteran gave a medical history of a diagnosis of a left foot 
ganglion cyst in the area of the fifth metatarsal.  It went 
away without surgery and then recurred.  Iritis had also been 
diagnosed and treated with corticosteroid drops.  He had 
recently seen his own ophthalmologist and was told his eye 
was healed.  He had bifrontal headaches two to three times a 
week that lasted several hours.  He had a history of 
sinusitis with periods of drainage from his nose.  There was 
no fluid accumulation and no surgery.  

Examination of the nose revealed no nasal obstruction.  There 
was no drainage present and no maxillary tenderness.  
Examination of the eyes revealed no evidence of iritis.  
There was no evidence of a ganglion cyst of the left foot.  
The diagnoses reported no ganglion in the left foot at that 
time, maxillary sinus cysts with episodes of sinusitis (by 
history with an unremarkable examination) and a history of 
iritis which had apparently subsided.  

The RO in an April 1995 rating decision granted service 
connection for sinusitis and denied service connection for 
iritis and a ganglion cyst of the left foot.  A 10 percent 
rating was assigned for sinusitis.  

The veteran filed a notice of disagreement with that decision 
in May 1995.  He asserted a higher rating should be assigned 
for sinusitis.  He had headaches two to three times a week .  
A current CT scan had been taken at the Spokane VA Medical 
Center.  The veteran stated he was unable to take medication 
due to the nature of his employment.  The veteran contends VA 
sent him to a specialist who said there was fluid in the eye.  
The veteran stated that he disagreed with the denial of 
service connection for a ganglion cyst as he still had a cyst 
in his left wrist.  He asserted the VA examination was poor.  

In March 1999, the veteran was afforded a fee basis VA 
examination by a private ear, nose and throat specialist.  
The veteran gave a history of lessened sinus problems.  In 
the past two years he had only had approximately one episode 
per year.  His symptoms included development of nasal airway 
obstruction.  He had coughed up phlegm that was yellow or 
green.  He sometimes experienced headaches in the frontal 
area.  He had exertional problems when exercising when he had 
sinus symptoms.  The only treatment he had was receiving 
antibiotics when the nasal symptoms flared up.  At that time 
he was not having any nasal airway obstruction and there was 
no purulent nasal discharge, although he had been blowing 
some crusts from his nose.  

Examination revealed no polyps in the nasal cavities.  No 
purulent discharge was noted.  No evidence of sinus or nasal 
pathology was found.  A repeat CT scan was recommended.  

A VA examination of the veteran's eyes was conducted in April 
1999.  Posterior vitreous detachment was diagnosed in the 
left eye.  There was no diagnosis of iritis.  

A VA orthopedic evaluation was conducted in September 1999.  
Examination of the left ankle did not reveal any pathology.  
In a separate opinion, the VA examiner stated the examination 
revealed no ganglion cyst of the left foot.  The diagnosis 
was ganglion cyst of the left foot resolved with no residual 
at present.  

The veteran telephoned VA in January 2001 and stated he had a 
sinus infection and wished to be seen.  An examination was 
conducted in January 2001.  The veteran stated he had a 
constant discharge of yellow mucus.  When the infection 
became worse it was green.  He had not had surgery.  He had 
been placed on multiple regimens of antibiotics for the sinus 
infection.  In 1999, he had three infections and in 2000 he 
had three infections and one infection in January 2001.  He 
had daily frontal headaches with a severity of 7 or 8 (on a 
scale of 10) when the head "really explodes", but the main 
pain factor was two to three out of ten on a daily basis.  He 
had not been incapacitated or hospitalized with sinusitis.  

Examination found the mucous membranes were moist without 
crusting exudate.  The diagnosis was chronic recurrent 
maxillary sinusitis, rule out frontal polyps.  A CT scan was 
scheduled.  The veteran did not appear for the scan.  

The RO issued the veteran a supplemental statement of the 
case in April 2001.  It included the new criteria for 
evaluating sinusitis.  

The veteran submitted his medical records from his private 
physician in June 2001 with a letter.  November 1999 records 
included treatment for sinusitis.  A 10 day cycle of Bactrim 
was prescribed.  In January 2000, the veteran had been 
treated for sinusitis and bronchitis.  Doxycycline was 
prescribed.  In his letter the veteran asserted he had 
received antibiotics for treatment of his sinusitis.  

In February 2001, the RO sent the veteran a letter explaining 
the provisions of the VCAA.  

The RO received the veteran's VA medical records in May 2001.  
They included May 1995 records of antibiotic treatment for 
sinusitis.  

II.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)).  The VCAA and implementing regulations 
eliminate the concept of a well-grounded claim and redefine 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  However, the Board finds that 
the mandates of the VCAA and implementing regulations are met 
with respect to the issues addressed on the merits below.  
The veteran has undergone numerous VA evaluations to 
determine the nature and extent of the disabilities at issue.  
Regarding notice duties, communications from the RO to the 
veteran and his representative, including in rating 
decisions, Statements (and Supplemental Statements) of the 
Case, and other correspondence have informed him what he 
needs to establish entitlement to the benefits sought and 
what evidence VA has obtained and is of record. 

II. Analysis

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1997).  
During the pendency of this appeal, the diagnostic codes for 
evaluating disability related to diseases of the nose and 
throat have been amended.  The amendments were published at 
61 Fed. Reg. 46720 (1996).  The amendments became effective 
October 7, 1996.  

Prior to October 7, 1996 sinusitis, ethmoid, pansinusitis and 
ethmoid, were rated as 50 percent disabling with 
postoperative following radical operation, with chronic 
osteomyelitis, requiring repeated curettage, or severe 
symptoms after repeated operations.  Severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulent is rated 
as 30 percent disabling.  Moderate, with discharge or 
crusting or scabbing, with infrequent headaches is rated as 
10 percent disabling.  With x-ray manifestations only, 
symptoms that or mild or occasional a noncompensable rating 
is assigned.  38 C.F.R. § 4.97, Diagnostic Code 6510-6514 
(1996).  

Effective October 7, 1996, the General Rating Formula for 
sinusitis for diagnostic codes 6510 through 6514 is as 
follows:  Following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries is 
rated as 50 percent disabling.  Three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by head aches, pain, and purulent discharge or 
crusting is rated as 30 percent disabling.  One or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting is rated as 10 percent disabling.  With 
detection by x-rays only a noncompensable rating is assigned.  
38 C.F.R. § 4.97, Diagnostic Codes 6511, 6513 (2001).  

After reviewing the medical records, the Board has concluded 
that service connection is not warranted for iritis or a 
ganglion cyst of the left foot.  Although the veteran was 
treated in service for both disorders, there is no competent 
evidence of any current disability or residuals today.  The 
veteran has asserted that both disorders have recurred.  The 
veteran, while competent to report his symptoms, is not 
competent to diagnosis a medical disorder or to attribute 
them to a specific diagnosis.  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 494 (1992).  

In the absence of current diagnoses of iritis and a ganglion 
cyst of the left foot, service connection is not warranted.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
38 U.S.C.A. § 5107(b).  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  

The veteran is also seeking an initial rating in excess of 10 
percent for sinusitis.  When VA is evaluating a disability 
initially, staged ratings may be assigned, representing 
variations in the level of impairment during the rating 
period.  In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
After reviewing the records, the Board has concluded there 
has been no discernible variation in the level of disability 
produced by the veteran's sinusitis.  For that reason, staged 
ratings will not be assigned.  

During the pendency of this appeal, new criteria for 
evaluating disability due to sinusitis were adopted.  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  In this case, the Board will 
review the case under both standards. 

Before October 7, 1996, a 30 percent rating for sinusitis 
required severe frequently incapacitating episodes.  The 
service medical records and VA examination of September 1994 
do not reveal the veteran had incapacitating episodes of 
sinusitis.  In the absence of incapacitating episodes, a 
higher rating than 10 percent may not be assigned under the 
old standards before October 1996.  The medical records 
during this time would not support such a finding. 

Using a general formula for rating sinusitis that went into 
effect on October 7, 1996, the revised criteria provide for a 
30 percent rating where there are three or more 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  Under the applicable criteria in 
effect from October 7, 1996, an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.

Although the veteran stated he had three episodes of 
sinusitis in 1999 and three in 2000, he also stated he had 
not been "incapacitated" or hospitalized.  In addition, 
although he was treated with antibiotics there is no evidence 
of prolonged antibiotic treatment lasting four to six weeks.  
The records of treatment in November 1999 incurred only a 10 
day prescription for Bactrim.  The veteran has not asserted 
and the evidence does not demonstrate six episodes of non-
incapacitating sinusitis per year.  The veteran's own 
statements, along with the medical evidence he has provided 
to the VA, offer the basis to find that he does not meet the 
criteria for a 30 percent evaluation.  If the condition 
worsens, he should let the VA know as soon as possible.   

The symptoms of sinusitis reported by the veteran and 
included in the medical records do not meet the criteria for 
a 30 percent rating under either the old or new criteria.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to an initial rating in 
excess of 10 percent for sinusitis.  A rating in excess of 10 
percent for sinusitis is not warranted.  


ORDER

Service connection for iritis is denied.  

Service connection for a ganglion cyst of the left foot is 
denied.  

An initial rating in excess of 10 percent for sinusitis is 
denied.  


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

